internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b02-plr-162205-02 date date legend x a b son daughter son trust daughter trust business activity dollar_figurec state date date plr-162205-02 date year year cite cite dear this responds to your letter dated date and subsequent correspondence submitted on behalf of son trust requesting rulings on the tax consequences of a proposed transaction the information submitted states that x is a corporation that is involved primarily in business activity x’s shareholders consist of a’s family members the son trust and the daughter trust a died in year the son trust and the daughter trust were formed on date pursuant to the last will and testament of a date is prior to date x elected s_corporation status effective on date on date son elected under sec_1361 as current income_beneficiary of the son trust to treat the son trust as a_trust described in sec_1361 a qualified_subchapter_s_trust qsst with respect to stock held by that trust in x also on date daughter elected under sec_1361 as current income_beneficiary of the daughter trust to treat the daughter trust as a_trust described in sec_1361 a qsst with respect to stock held by that trust in x the shareholders and board_of directors of x now propose to split x into three separate business entities the business activity would remain with x and the shareholders of x would form two new limited_liability companies llcs each of which would engage in different business activities each llc would have ownership identical to the ownership of x son as trustee of the son trust represents that the principal business_purpose of the division of the businesses is to protect each business from potential future liabilities of another business other business purposes include enhancing productivity by allowing management to concentrate on a primary line_of_business and by enabling each entity increased access to additional capital in order to accomplish the proposed division x will distribute cash pro-rata to its shareholders including the son trust and the daughter trust together the qssts in exchange for a pro-rata portion of each shareholder’s stock in x the redemption the shareholders of x will then form two new llcs intended to be treated as partnerships for federal_income_tax purposes the shareholders will contribute the cash received in the redemption to the llcs immediately after the proposed transaction plr-162205-02 each shareholder of x will hold the same percentage interest in each llc as the shareholder now holds in x x has no accumulated_earnings_and_profits x has an accumulated_adjustments_account aaa in excess of the amount of the proposed distribution at the end of year x’s aaa exceeded dollar_figurec sec_1371 provides that except as otherwise provided in the code and except to the extent inconsistent with subchapter_s subchapter_c applies to an s_corporation and its shareholders under the rules of subchapter_c a redemption is generally treated either as a sale_or_exchange or as a distribution_of_property subject_to sec_301 sec_302 provides in part that if a corporation redeems its stock and if sec_302 or applies such redemption will be treated as a distribution in part or full payment in exchange for the stock sec_302 provides that except as provided in subchapter_c if a corporation redeems its stock within the meaning of sec_317 and if sec_302 does not apply the redemption will be treated as a distribution_of_property to which sec_301 applies thus if the redemption fails to meet one of the four tests for exchange treatment in sec_302 it will be treated as a sec_301 distribution sec_302 provides that sec_302 will apply if the redemption is not essentially_equivalent_to_a_dividend sec_302 provides that sec_302 will apply if in addition to other requirements the distribution is substantially disproportionate with respect to the shareholder sec_302 provides that sec_302 will apply if the redemption completely terminates the shareholder's interest in the corporation sec_302 provides that sec_302 will apply if the redemption is in partial_liquidation of the distributing_corporation and the shareholder is not a corporation sec_302 provides that a distribution will be treated as in partial_liquidation of a corporation if the distribution is not essentially_equivalent_to_a_dividend determined at the corporate level rather than at the shareholder level and the distribution is pursuant to a plan and occurs within the taxable_year in which the plan is adopted or within the succeeding taxable_year the redemption fails all of the tests set forth in sec_302 the redemption is not essentially_equivalent_to_a_dividend under sec_302 because after the transaction each shareholder will have the same respective voting rights and proportionate share of the earnings_and_profits and liquidation proceeds of corporation that such shareholder held before the redemption accordingly the redemption will not result in a meaningful reduction of any shareholder’s proportionate interests in corporation for the same reasons the redemption is not a substantially_disproportionate_redemption under sec_302 the redemption will not completely terminate any shareholder’s interest under sec_302 finally the redemption is not a redemption from noncorporate shareholders in partial_liquidation under sec_302 because based on the facts at hand the transaction is essentially_equivalent_to_a_dividend determined at the corporate level plr-162205-02 since none of the provisions in sec_302 apply the redemption is treated under sec_302 as a distribution_of_property to which sec_301 applies sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply is treated in the manner provided in sec_1368 or c whichever applies since x has no accumulated_earnings_and_profits sec_1368 applies sec_1368 provides that in the case of a distribution described in sec_1368 by an s_corporation that has no accumulated_earnings_and_profits the distribution is not included in gross_income to the extent that it does not exceed the adjusted_basis of the stock if the amount of the distribution exceeds the adjusted_basis of the stock the excess is treated as gain from the sale_or_exchange of property revrul_95_14 1995_1_cb_169 holds that when an s_corporation shareholder receives proceeds in a redemption that is characterized as a distribution under sec_301 the entire redemption is treated as a distribution for purposes of sec_1368 that reduces the corporation’s aaa under these facts sec_1368 applies to the entire distribution and therefore x’s aaa is reduced by the full amount of x’s distribution in redemption of each shareholder’s stock in addition the amount of gross_income to the qssts from the proposed distributions is determined under sec_1368 b the tax director of x represents that the proposed distribution to each shareholder will not exceed each shareholder’s basis in the shareholder’s x stock sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 - - a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of such trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that the term qualified_subchapter_s_trust means a trust- - a the terms of which require that- - i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 of the income_tax regulations provides that one of the plr-162205-02 requirements for a qsst is that all of the income within the meaning of sec_1_643_b_-1 of the trust is distributed or is required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_643 provides that for purposes of subparts a b c and d the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of an estate_or_trust for the taxable_year determined under the terms of its governing instrument and applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends which the fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law shall not be considered income sec_1_643_b_-1 provides that for purposes of subparts a through d part i subchapter_j chapter of the code the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of an estate_or_trust for the taxable_year determined under the terms of its governing instrument and applicable local law trust provisions which depart fundamentally from concepts of local law in the determination of what constitutes income are not recognized for this purpose state’s uniform principal and income act act the governing law of the qssts provides that a corporate distribution is principal if the distribution is under a call of shares a merger consolidation reorganization or other plan by which assets of the corporation are acquired by another corporation or a total or partial_liquidation of the corporation cite you have represented on behalf of x that state case law has not addressed cite in any manner state law provides under act that a trustee may rely upon the statement of the distributing_corporation as to any fact concerning the source or character of distributions of corporate assets cite x represents that it will represent to its shareholders including the trustees of the qssts that the proposed distribution by x constitutes a redemption or call of shares of x the trustees of the qssts propose to allocate the proceeds received from x’s anticipated distribution to principal subparagraph d of paragraph fifth of a’s last will and testament provides that the trustees of each trust are authorized to determine what is principal and income as indicated above the last will and testament of a gives the trustees broad discretionary power to allocate trust receipts between income and principal moreover x represents that under state law the distribution should be allocated to principal accordingly the distribution proceeds received by the qssts will not constitute fiduciary_accounting_income within the meaning of sec_643 in addition the qssts’ treatment of the distributions as principal rather than income will not cause the qssts to violate the current income distribution requirement of sec_1361 provided that x continues to meet the requirements of sec_1361 the proposed distribution will not terminate x’s election to be taxed as an s_corporation under sec_1362 plr-162205-02 sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust in this case the son trust and the daughter trust were irrevocable on date it is represented that no additions to the son trust or the daughter trust have been made since date under the transaction proposed the son trust and the daughter trust will each plr-162205-02 receive a pro-rata distribution of cash in partial_redemption of each shareholder’s stock in x subsequent to receipt of the distribution the son trust and the daughter trust will contribute the cash to two newly formed llcs immediately after the proposed transaction the son trust and the daughter trust will hold the same percentage interest in each llc as the son trust and the daughter trust now hold in x the proposed transaction effectuates a change in the form of investment or interests held by the son trust and the daughter trust and is administrative in nature the beneficiaries and the terms of the son trust and the daughter trust will remain unchanged accordingly the proposed transaction will not shift any beneficial_interest in either the son trust or the daughter trust to a lower generation or extend the time for vesting of any beneficial_interest in any of the trusts beyond the period of time provided for in the original trusts similarly the proposed transfers will not be deemed to be additions to the trusts for generation-skipping_transfer_tax purposes we conclude that the proposed transaction will not affect the exempt status of the son trust or the daughter trust under sec_2601 provided that there are no additions to either trust after date sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year the transactions will cause a change in the form of investment or interests held by the son trust and the daughter trust upon the transfer by the son trust and the daughter trust of the cash to the two llcs each trust will receive an interest in each llc based upon the information submitted and the representations made we conclude that the proposed transactions will not result in a taxable gift by any beneficiary of the son trust or the daughter trust except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations in particular we neither express nor imply an opinion on whether x’s initial s_corporation_election is valid or whether the son trust or the daughter trust qualify as qssts we also express no opinion on whether any distributions that exceed basis are taxable to the qssts or to the qssts’ beneficiaries plr-162205-02 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is completed this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to son trust sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
